United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Washington, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2133
Issued: February 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 22, 2006 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated July 5, 2006, which denied his claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition causally related to his federal employment.
FACTUAL HISTORY
On July 11, 2004 appellant, then a 49-year-old letter carrier, filed a Form CA-2,
occupational disease claim, alleging that his panic disorder and stress were caused by his
employment. Kenneth Stevenson, the postmaster, advised that appellant had been absent without
leave (AWOL) since May 13, 2004, after a letter of intent had been issued. In a statement dated
June 8, 2004, appellant advised that after being diagnosed with a panic disorder in 1997 he could
not work more than eight hours a day and that the employing establishment complied with this

restriction until the fall of 1999 when he was asked to work more. He alleged that he was
singled out and humiliated because he could not work longer hours and that his pay was unjustly
cut. Appellant alleged that on October 9, 2002 and on other occasions, after his supervisor,
Edward Williamson, approved sick leave, Mr. Stevenson changed the leave to AWOL and that in
September 2003 annual leave was changed to AWOL. He stated that he was given a letter of
reprimand which was rescinded. Mr. Stevenson was hostile to him, followed him on his route
and ordered him to operate his postal vehicle in an unsafe manner. In May 2004, when he
returned to work after having a virus, his sick leave was rescinded. Appellant considered this the
“last straw” and stopped work.
Appellant submitted treatment notes dated November 12, 2003 to July 5, 2004 from
Andrew Stanton, a licensed social worker, who noted a 10-year history of panic attacks.
Mr. Stanton stated that appellant felt targeted by management and suffered public ridicule for his
condition and diagnosed panic disorder, chronic and pervasive. A Step-B grievance settlement
indicated that a January 16, 2002 letter of warning for being AWOL was removed, an
October 15, 2003 letter of warning was expunged and AWOL was changed to leave without pay.
On January 28, 2004 appellant received a seven-day no time off suspension for irregular
attendance.
In an undated statement received by the Office on July 21, 2004, Mr. Williamson,
delivery supervisor, advised that on October 9, 2002 the postmaster changed sick leave that he
had approved to AWOL even though at that time appellant was not on any leave restriction. In
an October 1, 2003 statement, S. Jose Hemby, a supervisor, advised that on two occasions
appellant requested sick leave and even though he furnished requested medical documentation,
Mr. Stevenson changed the sick leave to AWOL.
By letters dated July 23, 2004, the Office advised appellant of the evidence needed to
support his claim and asked that the employing establishment respond. In a statement dated
August 26, 2004, appellant described his job duties. After he informed Mr. Williamson of his
medical condition on November 5, 2003, Mr. Williamson made jokes about appellant’s condition
in the presence of coworkers. He alleged that Mr. Stevenson treated him in a hostile and
confrontational manner and that he had to work beyond the recommendations of his doctors.
Appellant stated that, in December 2003, Mr. Stevenson screamed at him and that in many
instances leave was changed or denied. He noted that he had filed many grievances.
The record also contains copies of a letter of warning dated February 26, 2003, that was
expunged on March 10, 2003 and AWOL changed to leave without pay, a class grievance dated
March 3, 2003 changing AWOL to paid administrative leave and an August 29, 2003 grievance
that was withdrawn. A letter of warning dated October 2, 2003 noted that appellant had filed for
sick leave for the week of September 8, 2003 but upon his return to work claimed Family
Medical Leave to care for a sick friend but when questioned, advised that he was sick and since
he failed to submit acceptable medical documentation, he was charged with 40 hours AWOL. A
December 3, 2003 letter of warning issued because appellant forgot to scan express mail was
expunged on December 15, 2003. Appellant was issued a notice of a 14-day suspension dated
May 3, 2004 for unsatisfactory work performance following an audit which revealed that his first
class mail was not endorsed, a letter of intent dated May 19, 2004 to change leave to AWOL

2

because he had not explained the nature of his absence and a grievance filed on August 4, 2004
because management did not comply with the union’s request for appellant’s discipline record.
In an October 25, 2004 statement, Tisha Johnson, a coworker, advised that
Mr. Williamson discussed appellant’s medical condition on the workroom floor, telling the
employees not to talk with him because he might have a panic attack. She stated that she had
heard Mr. Williamson say that Mr. Stevenson was “out to get” appellant. Eugene Washington, a
coworker, submitted an October 26, 2004 statement in which he advised that he witnessed
Mr. Stevenson confront appellant in a loud, hostile and confrontational manner demanding that
appellant report to his office and when appellant asked for union representation, he was yelled at
to get to the office. In an undated statement received by the Office on November 1, 2004,
Craig Baker, a coworker, alleged that he on several occasions had heard Mr. Williamson ridicule
appellant because he was unable to handle excess volume due to his tendency to have panic
attacks, that he heard Mr. Williamson tell appellant that Mr. Stevenson was out to get him and
that he heard Mr. Stevenson yell at appellant.
By report dated August 27, 2004, Dr. Darryl Dillman, a Board-certified psychiatrist,
noted treating appellant on August 13 and 26, 2004. He reported a history of panic attacks since
1997, which lasted a brief period and returned in November 2003 due to work stress.
Dr. Dillman noted appellant’s statement that he stopped work because he was afraid he would
hurt someone and diagnosed an anxiety disorder. In a November 12, 2004 treatment note, he
diagnosed panic disorder without agoraphobia and advised that appellant could not work.
Appellant also submitted forms indicating that he underwent medical treatment on May 3,
August 13 and September 23, 2004.
In an October 6, 2004 statement, Mr. Stevenson advised that appellant had attendance
problems in the past and that he was not aware that appellant had a history of panic attacks until
he submitted medical documentation on May 26, 2004. He alleged that appellant had been
investigated by the Postal Inspection Service, which found that he engaged in inappropriate
behavior by paying other carriers to deliver his route.1
By decision dated January 14, 2005, the Office denied the claim on the grounds that
appellant had not sustained an injury in the performance of duty. On November 8, 2005
appellant, through counsel, requested reconsideration. In a July 27, 2005 report, Dr. Patrick J.
Sheehan, a Board-certified psychiatrist, noted his review of the records and examination of
appellant in May, June and July 2005. He noted that appellant developed panic attacks in 1995
while working and was placed on no overtime by his therapist at that time. When appellant
transferred to his current postal facility in 1999, his workload increased, he was placed on
AWOL, was verbally chastised because he could not deliver all of his mail, was made fun of by
Mr. Williamson about his medical condition and was harassed by Mr. Stevenson, which led to
increased stress and culminated in the events of May 12, 2004 when he was placed on AWOL
even though he had medical documentation to verify sick leave. Appellant reported that he then
became fearful that he would hurt someone and left work. Dr. Sheehan advised that appellant
returned to limited duty for four hours a day on May 7, 2005. He provided findings on mental
1

A copy of the inspection service report is not in the case record.

3

status examination and noted that he telephoned Mr. Baker and Ms. Johnson who confirmed that
appellant’s medical condition was discussed by Mr. Williamson and Mr. Stevenson and that he
was intimidated by Mr. Stevenson. Dr. Sheehan also telephoned Mr. Williamson who confirmed
that he would joke with others about appellant’s panic attacks but now knew that it was wrong
and confirmed that Mr. Stevenson changed appellant’s leave to AWOL. He advised that
appellant had a sleep disturbance and panic attacks two or three times a day, had problems with
concentration including difficulty sorting mail and had less social interaction. Dr. Sheehan
advised that appellant’s work environment aggravated his preexisting panic disorder, precipitated
a major depressive disorder and caused psychological factors affecting blood pressure because
management singled him out for hostile treatment, ridiculed him about his psychiatric condition
and refused to follow medical recommendations. He concluded that, if appellant’s medical
restrictions were followed, he continued treatment and was not subjected to a hostile work
environment, he could perform his regular work duties.
In a July 5, 2006 decision, the Office denied modification of the July 5, 2006 decision.
The Office found that, while appellant established that Mr. Stevenson changed appellant’s leave
to AWOL, this was administrative in nature and, therefore, not a compensable factor of
employment.2
LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his stress-related condition.3 If a claimant does implicate a factor of employment, the
Office should then determine whether the evidence of record substantiates that factor.4 When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.7
2

The record also contains an August 8, 2006 decision approving an attorney’s fee in the amount of $3,325.00.
Appellant has not filed an appeal of this decision.
3

Leslie C. Moore, 52 ECAB 132 (2000).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Id.

6

28 ECAB 125 (1976).

7

5 U.S.C. §§ 8101-8193.

4

There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.8 When an employee experiences
emotional stress in carrying out his or her employment duties and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.9 A claimant must support his or her allegations with probative and reliable evidence.
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.10
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.11 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.12
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Mere perceptions of harassment or discrimination are not compensable under the
Act. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.13
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.14 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that

8

See Robert W. Johns, 51 ECAB 137 (1999).

9

Lillian Cutler, supra note 6.

10

Roger Williams, 52 ECAB 468 (2001).

11

Charles D. Edwards, 55 ECAB 258 (2004).

12

Kim Nguyen, 53 ECAB 127 (2001).

13

James E. Norris, 52 ECAB 93 (2000).

14

Dennis J. Balogh, supra note 4.

5

factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.15
ANALYSIS
The Board finds this case is not in posture for decision. Appellant did not contend that
performing his actual job duties as a letter carrier was stressful. Rather, he claimed that he was
inappropriately denied leave, was inappropriately disciplined and was harassed. Appellant
alleged that Mr. Williamson discussed his medical condition with other workers and that
Mr. Stevenson yelled at him.
Appellant generally alleged that the employing establishment engaged in improper
disciplinary actions and wrongly changed his leave. Reactions to disciplinary matters, such as
letters of warning or suspensions are not compensable unless it is established that the employing
establishment acted abusively in such capacity.16 Likewise, actions of the employing
establishment in matters involving the use of leave are not considered compensable factors of
employment as they too are administrative functions of the employer and not duties of the
employee. Approving or denying a leave request is an administrative function of the employing
establishment.17 The Board finds that these allegations concern administrative or personnel
matters unrelated to his regular or specially assigned work duties and do not fall within coverage
of the Act as there is no evidence to show that the employing establishment committed error or
abuse in this case.18 While appellant submitted copies of numerous grievances and of their
resolutions, as support for his claim of harassment, in assessing the evidence, the Board has held
that grievances by themselves do not establish that workplace harassment or unfair treatment
occurred.19 In determining whether the employing establishment erred or acted abusively, the
Board has examined whether the employing establishment acted reasonably.20 Appellant also
submitted statements from Mr. Williamson and Mr. Hemby showing that his approved leave was
changed by Mr. Stevenson to an AWOL status. The postmaster merely stated that appellant had
attendance problems. The Board finds that the evidence on this matter requires further
development on the issue of whether it was error on the part of the postmaster to change the
leave status to AWOL.
Regarding appellant’s contention that he was generally harassed by employing
establishment management and Mr. Stevenson in particular, a claimant must establish a factual
basis for allegations of harassment with probative and reliable evidence.21 Appellant submitted
15

Id.

16

See Joe M. Hagewood, 56 ECAB ____ (Docket No. 04-1290, issued April 26, 2005).

17

See David C. Lindsey, Jr., 56 ECAB ____ (Docket No. 04-1828, issued January 19, 2005).

18

Charles D. Edwards, supra note 11.

19

Michael E. Deas, 53 ECAB 208 (2001).

20

Lori A. Facey, 55 ECAB 217 (2004).

21

Charles D. Edwards, supra note 11.

6

no evidence to support his contentions that Mr. Stevenson inappropriately followed him on his
route or ordered him to operate his vehicle in an unsafe manner. The Board, therefore, finds
these allegations unsubstantiated and not compensable factors of employment.22 While appellant
submitted statements from coworkers who noted that in December 2003 Mr. Stevenson yelled at
appellant and who believed that he was “out to get” appellant, not every statement uttered in the
workplace will give rise to coverage under the Act and a raised voice in the course of a
conversation does not in itself warrant a finding of verbal abuse.23 The evidence supports that
Mr. Stevenson raised his voice in December 2003. This factual scenario, however, does not rise
to the level of error or verbal abuse.24 There is no evidence that Mr. Stevenson’s actions were
unwarranted.25 Thus, the December 2003 conversation is not a compensable factor of
employment. Regarding appellant’s allegations that Mr. Stevenson was out to get him, there is a
lack of specificity regarding this perceived pattern of harassment26 and the Board finds that the
statements in support were too general in nature to establish a compensable factor of
employment and are insufficient to establish that employing establishment management
inappropriately discussed appellant’s medical condition in the presence of other employees.
Appellant also made a very general allegation that overwork caused his stress. While
overwork may be a compensable factor of employment, as with all allegations, overwork must be
established on a factual basis to be a compensable employment factor.27 In this case, appellant
did not provide sufficient evidence to document the alleged overwork and, consequently, this
allegation was not established by the evidence.28
The Board, however, finds the fact that Mr. Williamson discussed appellant’s medical
condition with coworkers a compensable factor of employment. Ms. Johnson and Mr. Baker
advised that Mr. Williamson discussed appellant’s medical condition at work.29 Mr. Williamson
himself acknowledged this. The evidence, therefore, establishes appellant’s allegation that his
supervisor improperly disclosed that he had panic attacks to his fellow employees. It was error
on the part of the supervisor to disclose confidential information. The Board finds this
compensable. As appellant established a compensable factor of employment regarding
Mr. Williamson inappropriately discussing his medical condition with coworkers, the case
presents a medical question regarding whether his emotional condition arose from this
compensable factor. The Office, therefore, must base its decision on an analysis of the medical
22

See James E. Norris, supra note 13.

23

Karen K. Levene, 54 ECAB 671 (2003).

24

Id.

25

See Carolyn S. Philpott, 51 ECAB 175 (1999).

26

See Jesse J. Starcher, 51 ECAB 314 (2000).

27

Sherry L. McFall, 51 ECAB 436 (2000).

28

Bonnie Goodman, 50 ECAB 139 (1998).

29

The Board notes that Dr. Sheehan’s report of his conversions with Ms. Johnson, Mr. Baker and Mr. Williamson
are hearsay and are, therefore, not probative evidence.

7

evidence. As it found that there were no compensable employments factors and did not analyze
or develop the medical evidence, the case must be remanded to the Office for this purpose.30
CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 5, 2006 be vacated and the case remanded to the Office for
proceedings consistent with this opinion of the Board.
Issued: February 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

30

See Robert Bartlett, 51 ECAB 664 (2000).

8

